In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Bayne, J.), dated April 27, 2012, which denied his motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court properly determined that the defendant failed to make a prima facie showing of his entitlement to judgment as a matter of law. In support of his motion, the defendant submitted his deposition testimony and the plaintiffs deposition testimony. The testimony provided conflicting accounts as to the manner in which the subject accident occurred and, thus, the defendant failed to establish, prima facie, that the plaintiff was negligent in the operation of his bicycle and that any such negligence was the sole proximate cause of the accident (see Silverman v Johnson, 94 AD3d 860 [2012]; Fogel v Rizzo, 91 AD3d 706 [2012]; Allen v Echols, 88 AD3d 926 [2011]). In light of the defendant’s failure to meet his prima facie burden, we need not review the sufficiency of the plaintiffs opposition papers (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]).
Accordingly, the Supreme Court properly denied the defendant’s motion for summary judgment dismissing the complaint. Mastro, J.P., Angiolillo, Leventhal and Chambers, JJ., concur.